J. B. MePHERSON, District Judge.
Certain aspects of this case have already been heard by Judge Holland — first, a demurrer to the plaintiff’s statement; and, second, a motion for judgment for want of a sufficient affidavit of defense. The affidavit was pronounced sufficient (134 Fed. 1023); but upon the recent trial of the case no effort was made to prove the facts thus set up, and the only defense relied upon was the proposition that this court had no jurisdiction of a suit brought to recover arrears of alimony that had accrued under an order made by a court of the state of New York. This, however, is the question that was considered and decided upon the demurrer, as will appear from the report of Judge Holland’s opinion in 130 Fed. 237. This is, of course, the end of the matter, so far as the Circuit Court is concerned, and I shall say nothing more upon the subject, except what is necessary to carry his order into full effect. The defendant’s motion for judgment notwithstanding the verdict is refused, and judgment may be entered in favor of the plaintiff for the sum determined by the jury.